Citation Nr: 1607791	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-40 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to June 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits on appeal.

In a June 2014 decision, the Board reopened the Veteran's claims for right knee disorder, bilateral foot disorder, and low back disorder.  It remanded these issues and his service connection claim for a left knee disorder for further development.  The Board has combined the knee disabilities as shown on the cover page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to service connection for bilateral foot and low back disorders are in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record does not establish a current diagnosis of any bilateral knee disorder due to disease or injury from his active service.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in June 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization who has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Records from the Social Security Administration (SSA) have also been associated with the claims file.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided a VA examination in November 2014.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Ultimately, the examiner concluded that the Veteran did not have a current bilateral knee disorder.  As the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the November 2014 VA examination and report; the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran seeks service connection for a bilateral knee disability.  He maintains that he developed bilateral knee swelling in 1978 and has continued to have recurrent swelling of the knees ever since.  

A review of the service treatment records shows treatment for complaints of right knee locking and giving way (January 1978).  He described feeling a lump in his knee.  The examiner diagnosed probable chondromalacia, rule-out loose body.  X-ray of the right knee was negative.  A September 1978 record shows the Veteran's complaints of left knee pain with an assessment of questionable pulled muscles.  There was no clinical diagnosis of any chronic bilateral knee disorder at any time during his military service.  In his February 1981 report of medical history, the Veteran indicated that the only thing that bothered him was his back and left ankle.  He checked off the boxes indicating swollen/painful joints, trick/locked knee, and cramps in his legs.  Physical examination at that time was within normal limits, and no chronic disability of either knee was noted at that time.  

There are no clinical records dated within the Veteran's first post-service year showing a diagnosis of any arthritis in either knee.  

In a September 2003 x-ray report, the Veteran's bilateral knees were normal.  In a May 2004 VA treatment note, the Veteran was noted to have bilateral knee osteoarthritis due to problems with weightbearing.  There are no x-ray reports from that timeframe evidencing any arthritis in either knee joint.  In a July 2004 disability claim, the attending physician noted the Veteran had bilateral knee osteoarthritis.  It does not appear that x-rays of knees were taken in conjunction with this physical examination.  

VA treatment records dated during the appeal period show the Veteran's complaints of bilateral knee pain, bilateral knee swelling, decreased knee flexion "during swing phase" while walking, and some decreased strength and deep tendon reflexes in the lower extremities.  None of these symptoms have been associated with a bilateral knee disorder, and have been otherwise attributed to his back disorder.  Other records show the Veteran has full strength, range of motion, and reflexes in both knees.  

The Veteran was afforded VA examination in September 2009, during which the examiner noted that he experiences recurrent swelling of the left knee 3 to 4 times per year.  Physical examination was normal, and there was no loss of joint function with use.  X-ray of the left knee showed no definitely radiographic abnormality.  The examiner opined that the Veteran's recurrent left knee swelling less likely than not is related to his military service.  In reaching this conclusion, the examiner noted that the Veteran did not report problems in the left knee in the last two years of his military service, and only described his back and left ankle were continued problems.  

The Veteran was afforded a VA examination of the knees in October 2014 (it appears that the examiner finalized his opinion in November 2014), during which the examiner provided no diagnosis as there was no pathology to diagnose a bilateral knee disorder.  During this examination, the Veteran had full knee extension in both knees, full range of motion in both knees, normal strength in both knees, no evidence of instability in either knee, and no functional impact in either knee.  The examiner provided the following remarks, "[e]valuation of the Veteran's knees is normal.  X-ray of the knees is normal.  No pathology.  No diagnosis.  Specifically, there is no arthritis in the knees."

Following the October 2014 x-rays of the knees, the radiologist found no joint-space narrowing or osteophyte formation.  The Veteran did not have any knee joint effusion, and they were considered unremarkable radiographs for the right and left knees.  A December 2014 x-ray of the knees was normal.  

Upon careful review of the evidence of record, the Board finds that service connection for a bilateral knee disorder is not warranted.  In other words, the preponderance of the evidence is against this claim.  A confirmed diagnosis of any residual of a bilateral knee disorder is not shown at any time during the appeal period.  The crucial inquiry here is whether the Veteran has established that he has a disorder of the bilateral knees due to his military service.  The Board concludes he has not.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service-such as bilateral knee pain.  However, to the degree that such symptomatology satisfies the criteria for a chronic disorder of the knees, the Board places far greater weight on the opinion of the November 2014 VA examiner finding that he has no current disability of the bilateral knees and there is no evidence of arthritis in either knee.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of any disability associated with the bilateral knees.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

The Veteran is competent to report what he has experienced, but he is not competent to diagnose a disorder associated with the bilateral knees, or ascertain the etiology of his symptoms, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board also has considered the records dated in 2003 and 2004 showing a history of arthritis/osteoarthritis in the bilateral knees.  However, x-rays at that time are within normal limits.  Indeed, the Veteran had some instances where he had bilateral knee pain, bilateral knee swelling, decreased knee flexion "during swing phase" while walking, and some decreased strength and deep tendon reflexes in the lower extremities.  As noted above, these symptoms have not been clinically attributed to a known bilateral knee disorder, moreover, the most recent VA examination report shows no pathology to render a diagnosis of any bilateral knee disorder.   

Ultimately, the Board finds that the competent and credible November 2014 VA opinion outweighs the Veteran's lay assertions of a current bilateral knee disorder-especially because the Veteran has not been found to be competent to diagnose any current disorder of the bilateral knees.  The November 2014 VA opinion also outweighs the notations of arthritis/osteoarthritis notations made by competent treating professionals as the objective evidence (including x-ray reports) of record overwhelmingly shows no pathology in either knee.  The Board concedes that the Veteran was treated for bilateral knee complaints in service, but there is no probative evidence showing that the Veteran has a current disorder of the bilateral knees attributed to the treatment in service.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of any bilateral knee disorder as a consequence of an event, injury, or disease in service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for residuals of a bilateral knee disorder must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disorder is denied.  


REMAND

The Board finds that further development is necessary regarding the Veteran's service connection claims for his claimed bilateral foot and low back disorders.  

In June 2014, the Board remanded the Veteran's claims for additional development, including a VA examination.  He was afforded an examination in November 2014 during which the examiner opined that the Veteran's current bilateral foot and low back disorders were not related to his military service.  The basis for the examiner's opinions was that the Veteran had a normal physical examination of the spine and feet at separation, he was not diagnosed as having hallux valgus or bilateral pes planus during service, and he had "no symptoms/treatment/diagnosis" of a low back or bilateral foot disorder within 12 months after separation from service.  

It is important to note that the United States Court of Appeals for the Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that a veteran's report of symptoms during and since service is not deemed less than credible solely because there is no objective medical evidence corroborating those symptoms at the time.  In other words, the fact that the Veteran's service treatment records do not show treatment for these disabilities at separation is an insufficient rationale for a negative nexus as explained in Buchanan.  Moreover, the Veteran reported back problems and left ankle problems during his separation examination, and problems since that time.  

The Board finds that the November 2014 opinions are inadequate because the examiner failed to consider the Veteran's contentions that he had low back pain and bilateral foot problems since service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one).  As such, new opinions are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  If he is available, forward the Veteran's electronic claims file to the October 2014 VA examiner to obtain supplemental opinions as to the nature and etiology of any current low back and bilateral knee disorder.  If the October 2014 VA examiner is unavailable, forward the Veteran's electronic claims file to another appropriate VA examiner for the supplemental opinions.  The examination report must indicate that the claims file was reviewed. 

The examiner should determine the nature and diagnosis of any current low back and bilateral knee disorder.  Also, the examiner must comment on the approximate date of onset and etiology of any diagnosed low back and bilateral knee disorder as shown by the evidence of record.

For each disability identified (at any point during the timeframe on appeal), the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is related to his military service.  If possible, the examiner is asked to comment on the likely cause of the Veteran's disorders of the bilateral feet and low back.  

The examiner is asked to comment on the Veteran's report of low back pain and left ankle pain at discharge and his contentions that he has had back and foot problems since service.  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

The Board shall leave it up to the examiner's discretion as to whether the Veteran should be reexamined. 
 
2.  The AOJ should ensure that the examiner has provided the requested opinions for each foot and low back disorder prior to returning the case to the Board.  

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


